Case 0:20-cv-61405-WPD Document 1 Entered on FLSD Docket 07/13/2020 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.:

 ANTONIO RICARDO VILARINO,

                Plaintiff,
 v.

 THE EVENT GROUP ENTERPRISES, INC.,
 JOEL CLENDENIN,
 ASHLEY CLENDENIN,
 JOSEPH J. DOHERTY,

             Defendants.
 __________________________________/

                                           COMPLAINT
                                       {Jury Trial Demanded}

        Plaintiff, ANTONIO RICARDO VILARINO, brings this action against Defendants, THE

 EVENT GROUP ENTERPRISES, INC., JOEL CLENDENIN, ASHLEY CLENDENIN, and

 JOSEPH J. DOHERTY, pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C § 201 et

 seq., and alleges as follows:

 1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

 2.     At all times material hereto, Plaintiff ANTONIO RICARDO VILARINO was a resident of

 the State of Florida and an “employee” of Defendants as defined by the FLSA.

 3.     Defendants’ business is located in Broward County, Florida.

 4.     At all times material hereto, Defendant, THE EVENT GROUP ENTERPRISES, INC., was

 a Florida corporation with its principal place of business in South Florida, engaged in commerce

 in the field of producing events including designing and furnishing their décor, at all times material

 hereto was the “employer” of Plaintiff as that term is defined under statutes referenced herein,
Case 0:20-cv-61405-WPD Document 1 Entered on FLSD Docket 07/13/2020 Page 2 of 5



 engaged along with its employees in interstate commerce, and has annual gross sales and/or

 business volume of $500,000 or more.

 5.     Defendant, JOEL CLENDENIN, is a resident of Palm Beach County, Florida and was, and

 now is, a manager of Defendant, THE EVENT GROUP ENTERPRISES, INC., controlled

 Plaintiff’s duties, hours worked, and compensation, and managed the day-to-day operations of

 THE EVENT GROUP ENTERPRISES, INC. Accordingly, JOEL CLENDENIN was and is an

 “employer” of the Plaintiff within the meaning of 29 U.S.C. §203(d).

 6.     Defendant, ASHLEY CLENDENIN, is a resident of Palm Beach County, Florida and was,

 and now is, a manager of Defendant, THE EVENT GROUP ENTERPRISES, INC., controlled

 Plaintiff’s duties, hours worked, and compensation, and managed the day-to-day operations of

 THE EVENT GROUP ENTERPRISES, INC. Accordingly, ASHLEY CLENDENIN was and is an

 “employer” of the Plaintiff within the meaning of 29 U.S.C. §203(d).

 7.     Defendant, JOSEPH J. DOHERTY, is a resident of Palm Beach County, Florida and was,

 and now is, a manager of Defendant, THE EVENT GROUP ENTERPRISES, INC., controlled

 Plaintiff’s duties, hours worked, and compensation, and managed the day-to-day operations of

 THE EVENT GROUP ENTERPRISES, INC. Accordingly, JOSEPH J. DOHERTY was and is an

 “employer” of the Plaintiff within the meaning of 29 U.S.C. §203(d).

 8.      Two or more of Defendants’ employees handled tools, supplies, and equipment

 manufactured outside Florida in furtherance of their business, including but not limited to phones,

 computers, computer monitors, computer keyboards, computer mice, pens, and paper.

 9.     Plaintiff ANTONIO RICARDO VILARINO worked for Defendants as a general laborer.

 10.    Defendants failed to pay Plaintiff’s full and proper overtime wages of 1.5 times Plaintiff’s

 regular hourly rate of $20 for hours worked over 40 each week.
Case 0:20-cv-61405-WPD Document 1 Entered on FLSD Docket 07/13/2020 Page 3 of 5



 11.     Attached as Exhibit A is a preliminary calculation of Plaintiff’s claims. These amounts may

 change as Plaintiff engages in the discovery process.

 12.     Defendants have knowingly and willfully refused to pay Plaintiff’s legally-entitled wages.

 13.     Plaintiff has complied with all conditions precedent to bringing this suit, or same have been

 waived or abandoned.

 14.     Plaintiff has retained the services of the undersigned and is obligated to pay for the legal

 services provided.

                                     COUNT I
                 VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                                ALL DEFENDANTS

 15.     Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-14 above as if

 set forth herein in full.

 16.     Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

 that Plaintiff is entitled to: (i) time-and-a-half overtime pay and (ii) liquidated damages pursuant

 to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

 17.     Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

 and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

         WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, plus

 costs, reasonable attorneys’ fees, and such other remedy as the court deems just and appropriate.
Case 0:20-cv-61405-WPD Document 1 Entered on FLSD Docket 07/13/2020 Page 4 of 5



                                   COUNT II
                  BREACH OF CONTRACT AND FAILURE TO PAY WAGES
                  DEFENDANT THE EVENT GROUP ENTERPRISES, INC.

 18.      Supplemental jurisdiction over the pendent state claim is conferred on this Court by 28

 U.S.C. 1367.

 19.      Plaintiff reallege and incorporates the allegations set forth in paragraphs 1-14 above as if

 set forth herein in full.

 20.      Plaintiff entered into an oral contract for wages at the rate of pay indicated in Plaintiff’s

 Statement of Claim.

 21.      Plaintiff worked for Defendant and did not receive the compensation promised. Defendant,

 therefore, wrongfully deprived Plaintiff of wages that were due and owing and to which Plaintiff

 is lawfully entitled under an oral contract for wages with Defendant.

 22.      Plaintiff have been damaged as a result of Defendant’s failure to pay the agreed upon

 wages.

 23.      Pursuant to Section 448.08, Florida Statutes, Plaintiff is entitled to the costs of this action

 and reasonable attorneys’ fees.

          WHEREFORE, Plaintiff demands judgment against Defendant for the unpaid wages that

 are due and owing, prejudgment interest, reasonable attorneys’ fees and costs incurred in this

 action, and any and all further relief this Court deems just and appropriate.
Case 0:20-cv-61405-WPD Document 1 Entered on FLSD Docket 07/13/2020 Page 5 of 5



                                    Respectfully submitted,

                                    Koz Law, P.A.
                                    320 S.E. 9th Street
                                    Fort Lauderdale, Florida 33316
                                    Phone: (786) 924-9929
                                    Fax: (786) 358-6071
                                    Email: ekoz@kozlawfirm.com




                                    Elliot Kozolchyk, Esq.
                                    Bar No.: 74791
